 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it would not effectuate the policies of the Act to assert jurisdic-tion over local bus transportation companies, such as the Employerherein, which are essentially local in character and which operateprimarily in aid of local communities and of the State in the fieldof education.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations present herein, the Board would not assert jurisdictionover the Employer's operations with respect to labor disputes cog-nizable under Sections 8, 9, and 10 of the Act.Montgomery Ward&Co., IncorporatedandFredW. WallaceTruck Drivers, Oil Drivers,Filling Station and Platform Work-ers' Union,Local 705, an affiliate of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof AmericaandFred W.Wallace.Cases Nos. 13-CA-4774 and13-CB-1193.May 16, 1963DECISION AND ORDEROn December 17, 1962, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report together with supporting briefs.The General Counsel filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel' [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations 2 of the Trial Examiner.1The Respondent Employer's request for oral argumentbefore theBoard ishereby deniedas the record,the exceptions,and the briefs adequatelypresent theissues and positions ofthe parties.2Member Rodgers,for the reasons set forth in his dissenting opinion inIsis Plumbing &Heating Co,138 NLRB 716,would not requirethe paymentof intereston the backpayaward provided for herein.142 NLRB No. 77. MONTGOMERY WARD & CO., INCORPORATED651ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.38 The Appendixes attached to the Intermediate Report are hereby modified by amendingthe next-to-the-last substantive paragraph of Appendix A, so that it reads as followsWE WILL offer to Fred W. Wallace immediate and full reinstatement to his formeror substantially equivalent position and will, with Truck Drivers, Oil Drivers, FillingStation and Platform Workers' Union, Local 705, jointly and severally, make himwhole for any loss of earnings suffered as a result of the discrimination against him.Appendix B is also amended so that the last substantive paragraph reads as follows:WE WILL, jointly and severally with Montgomery Ward & Co, Incorporated, makeFred W Wallace whole for any loss of pay he may have suffered as a result of ourunlawful request that he be discharged.Appendix A is further modified by amending the note immediately below the signature lineat the bottom of the notice as follows:NOTE -We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed ForcesINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter came on to be heard before Trial Examiner Wallace E. Royster inChicago, Illinois, on October 9, 1962,' upon the complaint of the General Counselissued August 6, alleging that Montgomery Ward & Co., Incorporated, herein calledthe Respondent Employer or Wards, had discriminatorily discharged employee FredW. Wallace in violation of Section 8(a)(1) and (3) of the National Labor RelationsAct, as amended, herein called the Act, and that Truck Drivers,. Oil Drivers, FillingStation and Platform Workers' Union, Local 705, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,herein called the Respondent Union or Local 705, had, by causing Ward to dis-chargeWallace, violated Section 8(b)(1) (A) and (2) of the Act.Upon the entire record in the case, upon consideration of the brie s led bycounsel, and from my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT EMPLOYERWards is an Illinois corporation with its principal office and place of business inChicago, Illinois, operating retail stores and other facilites in many States of theUnited States.During the past year, its sales exceeded $500,000 in value and in thesame period it shipped products valued in excess of that amount to States of theUnited States other than the State of Illinois. I find, as is conceded, that Wardsisan employer engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II.THE RESPONDENT UNIONLocal 705 is a labor organization within the meaning of Section 2(5) of the Actand since January 11 has been the certified collective-bargaining representative ofWards' employeesin anappropriate unit.III.THE UNFAIR LABOR PRACTICESOnly the operations at Wards' Hubbard Street terminal in Chicago is involved.After certification,Wards and Local 705, on January 19, entered into a collective-bargaining agreement.Physically, the agreement consists of a printed 18-page docu-ment entitled "Cartage Agreement," obviously designed for use by Local 705 incontracting with a number of employers. Incorporated in the agreement is a five-IAll datesmentioned are In 1962 unlessstated otherwise ,652DECISIONS OF NATIONAL LABOR RELATIONS BOARDpage typed "rider" constituting a specific exception to the printed agreement cover-ing union security among other matters. In that respect the parties contracted asfollows:Union SecuritySECTION 1.All employees covered by this Agreement, who are membersof the Union onJanuary 19, 1962,or who thereafter become members of theUnion, shall remain members of the Union as a condition of continuedemployment.SEC. 2.New employees covered by this Agreement, hired on or after January19, 1962, shall become and remain members of the Union after thirty (30) daysfrom the date of employment in the bargaining unit or from the date of theexecution of this Contract, whichever is later, as a condition of continuedemployment.Fred W. Wallace, who filed the charges in these cases, became Wards' employeein June 1961, and at no time prior to the events about to be set forth became amember of Local 705.Wallace testified that on January 29, the business agent ofLocal 705, John Navigato, told a group of Wards' employees, among them Wallace,that allnewemployees must join the Union after the expiration of 30 days.Uponbeing shown his prehearing affidavit, Wallace testified that on this occasion Navigatosaid that all employees had to join Local 705 at the expiration of 30 days and thathe did not confine the requirement to those newly hired.On this point Navigatotestified that he told the group that the requirement of obtaining membership as con-dition of employment had application to new employees.Inconsistently in a swornstatement given to counsel for Local 705 on March 30, Navigato said that he toldWallace on this occasion that he mustjoin Local 705 after 30 days.Wallace, ofcourse, was not a new employee.Mario Gismondo, one of the employees presenton that occasion and not then a member of Local 705, testified that he did notrecallwhat Navigato said but ventured the opinion that if Navigato had said thathe must become a member by February 21 or lose his job he would have remem-bered it.On cross-examination by counsel for Local 705, in response to a leading-question,Wallace again said that on January 29 Navigato referred tonewemployees.The testimony of Wallace on this point is shifting and that of Navigato is incon--istent with a statement made under oath about 6 months before the hearing. It isdifficult to determine which of these witnesses, if either, has an accurate recollectionof just what was said in reference to joiningLocal 705.The testimony of Gismondois apparently based on no recollection at all and thus is of no aid.Both Gismondoand Wallace signed applications for membership on this occasion.The GeneralCounsel argues that Wallace did so because he believed from what Navigato saidmust in order to retain his job.But even if it be true that Navigato said thatallemployees had to join,this was a requirementto be made effective in late February.It is clear that Navigato said nothing to the effect that employees must join beforeFebruary 21. In these circumstances I do not find that Wallace applied for member-ship on January 29 because he believed that he was then compelled to do so.Because of the inconsistent and shifting testimony of both Wallace and Navigatoon the point, I do not find that the latter on January 29 told Wallace that he mustjoin Local 705 to remain in his employment.Sometime in mid-February,Wallace signed another application card upon theunderstanding that the one he had signed earlier had been mislaid.Also in Febru-ary, probably just before the end of the month, Navigato spoke to him about payingthe initiation fee of $100.On this occasion, Navigato gave Wallace four self-addressed and stamped envelopes with the suggestion that Wallace might find itconvenient to pay the amount in weekly installments.On March 9, a Friday, Navigato again spoke to Wallace about his failure to paythe initiation fee.According to Wallace, Navigato said that it was necessary forhim to pay the $100 initiation fee and $24 back dues.Wallace answered that hewould be glad to do so but that first he wanted to see the signed contract betweenWards and Local 705.Navigato,Wallace testified, then became angry and said, "Ifyou want to work you join the union."Navigato agreed in his testimony that hespoken to Wallace about March 9 concerning the initiation fee but, except in gen-eral terms, did not deny saying that if Wallace wanted to work he had to becomea member of Local 705. I credit Wallace in respect to this conversation and findthat Navigato expressed himself as Wallace testified.Also on March 9, Wards, onthe basis of an application for membershin card signed by Wallace which also au-thorized checkoff of dues, withheld $24 from Wallace's nay renresenting dues toLocal 705 for April, May, and JuneWallace did not protest this deduction MONTGOMERY WARD & CO., INCORPORATED653On March 22, Local 705 wrote Wards:Thisis to informyou that employee Fred Wallace isnot a member in goodstanding in the Union and has been inyour employ over the thirty (30) daysfrom the dateour present contract was signed.Mr. Wallacehas had ampleopportunityto pay his initiation fee, but hasrefused to do so.We are,therefore,requestingthatin accordancewiththe termsof our Col-lective BargainingAgreement that you discharge FredWallace.The letter was receivedinWards' personnel office on March23 and on that dateWardswroteto Wallace:This willconstituteformal notice of discharge under your Union Contracteffective Friday March 23, 1962.You are being discharged from the employ of Montgomery Ward & Com-pany under direction of your Local Union for not complying with Article 2Paragraph 1 of your Union Contract.We have been advised, in writing, byyour Union that because you have not paid your initiation fee or your dues,you are not a memberin good standing.Your Union Contract states that aconditionof employmentis being amember in goodstanding.Wallace reported for work on Monday, March 26, but was told thatin compliancewith the demand of Local 705 he was discharged.Wallace then had a conversa-tionwith a Mr. McKenna, a Ward employee whose position is unclear, concern-ing the reasonsfor the discharge.Wallace told McKenna that he wanted to seethe signedcontract.McKenna said, according to Wallace, that he had not seenone.Wallace told McKenna that he had signed a checkoff authorizationHe didnot claimthat he had never joined Local 705.It is theposition of counsel for the General Counsel that the union-securityprovisions in the contract between Ward and Local 705 had no application to aman in Wallace's status and that the applications for membership which he signedresulted from the coercive threat of Navigato that all employees had to becomemembers of the Union as a condition of employment.Local 705 and Wards agree that when the contract was signed there was noobligation on the part of Wallace to become a member of Local 705. Local 705argues that by signing an application for membership, Wallace then became obligedto pay the initiation fee and dues and that the sanctions of the union-security pro-visionwere available to Local 705 to force this payment.Theargument runsfurther that although Local 705 could not compel Wallace to becomeitsmem-ber, it could nonetheless require him to pay the initiation fee and dues uniformlyrequired of members?But this argument begs the question, central here, whetherunder theunion-security provision of the contract Local 705 could compel Wallaceto do anythingIt is clear enough that had Wallace become a member of Local 705that he then could be required to maintain his membership as a condition of em-ployment.The application signed by Wallace in pertinent part reads:I, the undersigned, desire to become a member of the above Union and Iherewith unequivocably authorize and direct said Local Union to representme as the sole and exclusive bargaining agent, including handling of grievances,with my employer.Upon my becoming a member,I promise to abide by allrules and regulations prescribed in the International Constitution and LocalBy-Laws.[Emphasis supplied.]I think it to be obvious and I find that by signing such a card Wallace did nomore, in respectto membership in Local 705, than to express a desire and willing-nessto become a member. It was stipulated at the hearing that all employees inthe bargainingunitwho pay dues are entitled to strike, death, and sick benefits andmay vote on questions of contract ratification but not on internalunionmatters.This may indeed be a fair bargain for the dues paying employee who is not amember but it remains true that he is not a member.Wallace couldnot imposehimself upon Local 705 as a member. Conversely,Local 705could not imposethe obligations of membership upon him without ex-2 In supportof this position Local 705citesUnionStarch and Refining Company (GrainProcessors'Independent'Union,LocalNo. 1),87 NLRB779.Becausethe Board in thatdecision hadbefore Ita conventional union-shop clause and came to the conclusion thatthe contracting union could not requiremore of affected employeesthan tendersof initia-tion fees and dues it does not follow that a union mayalwaysinsist upon such tenders.First it must obtain agreement with the employer to impose union-shop conditions. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDtending membership to him. I find that Wallace never became a member of Local705 and that therefore Local 705 was not entitled under its union-security agree-ment to seek his discharge for not paying an initiation fee.By requesting and thuscausing the discharge of Wallace I find that Local 705 engaged in unfair laborpractices within themeaningof Section 8(b)(2) of the Act. By requesting andcausing the discharge and by telling Wallace on March 9 that he must join Local 705to keep his job, Local 705 restrained and coerced him in the exercise of rightsguaranteed in Section 7 of the Act and thereby engaged in unfair labor practiceswithin the meaning of Section8 (b) (1) (A) of the Act.Wards asserts that it was under no duty to investigate the request for Wallace'&discharge; that it was entitled to assume that it was lawful and appropriate.Morespecifically,Wards argues that it was under no sort of notice that Wallace wasnot a member of Local 705 and, indeed, because Wallace had signed a dues check-off authorization, it had reason to believe that Wallace was obliged under theunion-security clause to pay the initiation fee.Wallace, of course never told Wards,that he was not a member of Local 705 and for that matter never protested to,Wards that his discharge was unlawful except by filing charges in this proceeding.I am unable to agree, however, that Wards, by accepting as true the assertions,made in the letterfrom Local705 requestingthe discharge of Wallace, absolveditself from liability.The letter said, truthfully, that: (1)Wallace was not a mem-ber in good standing; (2) he had been in the employ of Wards for more than 30days following the execution of the contract; and (3)Wallace had not paid hisinitiation fee and had refused to do so.Wards would read into this letter thatWallace had been a member in good standing but had lost that status by failure andrefusal to pay the initiation fee.Such an assertion is not in the letter and is notfairly inferable from its content.Moreover,Wards is chargeable with knowl-edge of what its own records reflect. In respect to Wallace they would show thathe came to his employment more than 6 months before the contract was signedand thus was under no obligation to become a member of Local 705. This cir-cumstance at the very least should have stimulated Wards to inquire of Wallaceto learn if he had ever attained membership but instead without inquiry of anysort the letter of discharge followed immediately upon receipt of the request forsuch action.There is some reason to believe that whoever prepared the dischargeletter forWards was unfamiliar with the provisions of the union security clause.The letter refers to the failure of Wallace to comply with "Article 2, Paragraph 1of your Union Contract."That article is no part of the agreement between Wardsand Local 705.Such an article in the printed contract was excised and the "rider"earlier mentioned substituted for it.The article mentioned in Wards' letter wouldhave required Wallace or any employee to become a member of Local 705 after30 days of employment.The letter ends with the observation "Your Union Con-tract States that a condition of employment is being a member in good standing."The phrase "member in good standing" is not used in the rider but, again, it appearsin the excluded article.So a real possibility exists that Wards in responding tothe request of Local 705 gave effect to a union-security provision that did not forma part of the contract. In any event I find that Wards had no reason to assume thatWallace had been a member of Local 705 and thereafter had defaulted in hisobligations so as to justify his discharge under the existing union-security provision.Neither the letter from Local 705 nor any other communication from that organiza-tion or from Wallace said that he had become a member. The very fact thatWallace had not paidan initiationfee would tend to indicate that he had not attainedmembership.I find that by acceding to the request of Local 705 for the discharge of Wallace,Wards discriminated in regard to Wallace's tenure of employment to encouragemembership in Local 705 and that Wards thereby engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.By the discharge Wards interfered with, restrained, and coerced Wallace in theexercise of rights guaranteed in Section 7 of the Act and thereby engaged in un-fair labor practices within the meaning of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Wards and Local 705 set forth in section III, above, in con-nection with Wards' operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the free=flow of commerce. MONTGOMERY WARD & CO.,INCORPORATEDV. THE REMEDY655Having found that Wards and Local 705 have engaged in certain unfair laborpractices, it will be recommended that each cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.As to Wards, it will be recommended that it offer to Wallace immediate rein-statement to his former or substantially equivalent position.As to Local 705, it will be recommended that it cease and desist from causingor attempting to cause Wards to discharge Wallace, or any other employee similarlysituated, for failure to become a member of Local 705 or, as a nonmember, forfailure to pay an initiation fee.Itwill also be recommended that Wards and Local 705 jointly and severallymake Wallace whole for any loss of pay suffered by reason of his discharge bypayment to him of all sums he would have earned had he continued in Wards'employment less his net earnings, if any, since March 26.Backpay shall be com-puted in the manner established by the Board in F. W.Woolworth Company,90NLRB 289, with interest at the rate of 6 percent per annum computed quarterly.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Wards is an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Local 705isa labor organizationwithin themeaningof Section 2(5) ofthe Act.3.By causing Wards to discriminate against Wallace in violation of Section 8(a).(3) of theAct, Local705 has engaged in unfair labor practices within the mean-ing of Section 8(b) (2) of the Act.4.By causing such discriminationand bytellingWallace that hehad to becomeitsmember in order to work,Local 705 has restrained and coerced Wallace in theexercise of rights guaranteed in Section7 of the Actand hastherebyengaged inunfair labor practices within the meaning of Section 8(b) (1) (A)of the Act.5.By discharging Wallace on March 26 upon the request of Local 705, Wardshas discriminated againstWallace in violation of Section 8(a)(3) ofthe Act.6.By such discrimination Wards has interfered with,restrained,and coerced Wal-lace in the exercise of rights guaranteed in Section7 of the Act and has thereby.engaged in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that:A. Montgomery Ward & Co., Incorporated,Chicago, Illinois,itsofficers,agents,-successors,and assigns,shall:1.Cease and desist from:(a)Encouraging membership in Local 705 or in any other labor organizationof its employees by discharging,or in any other manner discriminating in regardto tenure of employment.(b) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of their rights to self-organization,to form labor organiza-tions, to join or assist any labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8 (a) (3) ofthe Act.2.Takethe following affirmative action which I find will effectuate the policiesof the Act.(a)Offer to Wallace immediate and full reinstatement to his former or substan-tiallyequivalent position,without prejudice to seniority or other rights andprivileges.(b) Jointly and severally with Local 705,make Wallace whole for any loss ofpay he may have suffered by reason of the discrimination against him on March 26-in the manner set forth in the section of this report entitled"The Remedy." 656DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to an analysisof the amount of backpay due.(d) Post at its Hubbard Street terminal in Chicago, Illinois, copies of the at-tached notice marked "Appendix A." 3Copies of this notice, to be furnished bythe Regional Director for the Thirteenth Region, shall, after being signed by arepresentative of Wards, be posted immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by Wards to ensure that said notices are not altered,defaced, or covered by any other material.(e) Post at the same place and under the same conditions as set forth in (d)above, as soon as forwarded by the Regional Director, copies of the attached noticemarked "Appendix B."(f)Mail to the Regional Director for the Thirteenth Region signed copies of theattached notice marked "Appendix A" for posting by Local 705 at its business officein Chicago, Illinois, where notices to members are customarily posted.Copies ofsaid notice, to be furnished by the Regional Director, shall, after being duly signedby a representative of Wards, be forthwith returned to the Regional Director forsuch posting.(g)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the date of receipt of this Recommended Order, what steps have beentaken in compliance .4B. Truck Drivers, Oil Drivers, Filling Station and Platform Workers' Union,Local 705, an affiliate of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers, representatives, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Wards to discriminate against Wallace orany other employee in violation of Section 8(a)(3) of the Act.(b) In any like or related manner or by telling Wallace or any employee similarlysituated that he must join Local 705 in order to retain his employment restrainingor coercing employees in the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized bySection 8 (a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)NotifyWards, in writing, with a copy to Wallace, that it requests the rein-statement of Wallace to the job from which he was discharged on March 26 withoutprejudice to seniority and other rights and privileges.(b) Jointly and severally with Wards make Wallace whole for any loss of payhe may have suffered by reason of the discrimination agamst him in the manner setforth in that section of this report entitled "The Remedy."(c) Post at its business office copies of the attached notice marked "AppendixB." 5Copies of this notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by a representative of Local 705,be posted immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where noticesto its members are customarily posted.Reasonable steps shall be taken by Local705 to ensure that said notices are not altered, defaced, or covered by any othermaterial.(d) Post at the same places and under the same conditions as set forth in (c)above, as soon as they are forwarded by the Regional Director, copies of the attachednotice marked "Appendix A."8 In the event that thisRecommendedOrder shall be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "+ In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith6 See footnote3,supra. MONTGOMERY WARD & CO., INCORPORATED657(e)Mail to the Regional Director for the Thirteenth Region signed copies ofthe attached notice marked "Appendix B" for posting by Wards at its HubbardStreet terminal in Chicago,Illinois, inall places where notices to employees arecustomarily posted.Copies of said notice, to be furnished by the Regional Director,shall, after being signed by representatives of Local 705, be forthwith returned tothe Regional Director for such posting.(f)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the date of receipt of this Recommended Order, what steps have beentaken in compliance .69 See footnote 4,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT encourage membership in Truck Drivers, Oil Drivers, FillingStation and Platform Workers' Union, Local 705, or in any other labor organi-zation, by discharging employees or in any other manner discriminating againstany employee in regard to tenure of employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their rights to self-organization, to form, join, orassist any labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from engagingin any or all such activities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as authorizedin Section 8(a) (3) of the Act.WE WILL offer to Fred W. Wallace immediate and full reinstatement to hisformer or substantially equivalent position and make him whole for any lossof earnings suffered as a result of the discrimination against him.All our employees are free to become, remain, or to refrain from becoming orremaining members of the above-named Union, or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act, as amended.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Should the employee named above now be serving in the Armed Forces ofthe United States we will notify him of his right to full reinstatement upon applica-tion inaccordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date of posting, and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 176 WestAdams Street, Chicago, Illinois, 60603, Telephone No. Central 6-9660, if they haveany question concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 705 AND TO ALL EMPLOYEES OF MONTGOMERYWARD & CO., INCORPORATED, AT THE HUBBARD STREET TERMINAL IN CHICAGO,ILLINOISPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Montgomery Ward & Co., Incor-porated, to discriminate against FredW. Wallace, or any other employee, inviolation of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner, or by telling an employee thathe must join our Union as a condition of employment, restrain or coerce em-ployees in the exercise of rights guaranteed by Section 7 of the Act, except to 658DECISIONSOF NATIONALLABOR RELATIONS BOARDthe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized bySection 8(a) (3) of the Act.WE WILL request Montgomery Ward&Co., Incorporated,to offer immediateand full reinstatement to Fred W.Wallace to his former or substantially equiv-alent position.WE WILL make Fred W.Wallace whole for any loss of pay he may havesuffered as a result of our unlawful request that he be discharged.TRUCK DRIVERS, OIL DRIVERS,FILLING STATIONAND PLATFORM WORKERS'UNION, LOCAL 705,AN AFFILIATE OF THE INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office,176 WestAdams Street,Chicago,Illinois, 60603,Telephone No. Central 6-9660, if they haveany question concerning this notice or compliance with its provisions.Valley Transit Company,Inc.andBrotherhood of RailroadTrainmen,AFL-CIO.Case No. 23-CA-1486.May 16, 1963DECISION AND ORDEROn January 21, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the ex-ceptions and brief and the entire record 2 in the case, and herebyadopts the findings,conclusions,and recommendations,insofar asthey are consistent with this Decision and Order.''Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].2 On March 25, 1963, after the close of the hearing herein,the Board received fromRespondent an affidavit of R. G. Olivo;on April 12,1963, another affidavit was receivedfrom the General Counsel in which Olive disavowed the prior affidavit.The Board rejectsboth affidavits as neither constitutes probative evidence.8We do not condone,or adopt certain gratuitous comments contained in the IntermediateReport.Nevertheless,we find that such remarks do not support Respondent's allegationof bias and prejudice on the part of the Trial Examiner.We have made an independentreview and analysis of the record herein and are satisfied that the findings and conclu-sions of the Trial Examiner which we have adopted, including his credibility resolutions,are fully supported by the evidence.Accordingly,we deny Respondent's request to arguethis matter orally beforethe Board.142 NLRB No. 74.